DAVIDSON, Judge.
If this case be treated as an appeal from the order of the judge of the district court of Wichita County remanding relator upon writ of habeas corpus, this court is without jurisdiction because no notice of appeal *422was made and entered, as required ¡by law.
For the same reason, the case cannot be h'ere treated as an appeal from the judgment of said court correcting and reforming nunc pro tunc the former judgment against appellant..
The appeal is dismissed.
Opinion approved by the court.